Citation Nr: 0907271	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  00-210 47	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, denied entitlement to service connection for the above 
condition.  

The Veteran's appeal was previously before the Board in 
September 2003 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran was provided a VA psychiatric examination in 
February 2001 in response to his claim for entitlement to 
service connection for PTSD.  The examiner determined that 
the Veteran did not meet the criteria for a diagnosis of PTSD 
and diagnosed a nonspecific anxiety disorder and seizures. 

Following his VA examination, the Veteran underwent a 
psychiatric examination at the Salisbury VA Medical Center 
(VAMC) in February 2001.  The examiner noted that the 
Veteran's current psychiatric symptoms "could" be due to 
traumatic events in service, including his being run over by 
a bus, but could not rule out that they were secondary to his 
physical medical conditions.  

Since that time, the Veteran has undergone several screenings 
for PTSD at the VAMC, which have been positive, and PTSD has 
been consistently noted on his medical problems list.  Since 
these findings of PTSD were made several years after his 2001 
VA examination, and there is supporting evidence of the 
stressor involving being run over by a bus, the Board finds 
that the Veteran should be provided another VA psychiatric 
examination to determine whether he currently meets the 
criteria for a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination by a physician.  
The claims folder including a copy of 
this remand must be made available to, 
and be reviewed by, the examiner.

The examiner should determine whether the 
Veteran meets the criteria for a 
diagnosis of PTSD.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that the 
veteran's PTSD is the result of his 
verified in-service stressor of being run 
over by a bus in February 1957.  If PTSD 
is diagnosed on the basis of another 
stressor, that stressor should be 
specified.  The rationale for any opinion 
should be provided.

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




